Determination of respondent New York State Liquor Authority, dated August 21, 1992, which found that petitioner had sold liquor in violation of Alcoholic Beverage Control Law § 65 (1), revoked its liquor license and declared its $1000 bond forfeit, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to the Appellate Division, Second Department, by order of Supreme Court, Nassau County [Ralph Yachnin, J.], entered on or about September 30, 1992), dismissed, without costs.
Although there were minor inconsistencies in some of the testimony, and the beer served in cups could not be traced by either the underage patrons or the undercover officers to a particular tap in an establishment that also served non-alcoholic beer, there was nonetheless substantial evidence to sustain respondent’s findings. Several underage patrons identified the beer they were served by brand name, one testified that she was served beer in a bottle, and several persons testified that underage persons were served mixed alcoholic drinks. Concerning the penalty, we take notice that petitioner’s disco is accessible primarily by automobile and located near more than one large university, as well as the fact that the underlying conduct occurred while charges for similar prohibited activity on other occasions were pending, and find that it was not excessive. Concur — Murphy, P. J., Sullivan, Ross, Rubin and Tom, JJ.